DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 11/22/2021, Applicant, on 2/24/2022, amended Claims 1, 6, and 20.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant argues that the amended limitations are not directed at an abstract idea such as a method for organizing human activity because they are techniques which are necessarily related to a system based or computer based activity or a mental process because the claims cannot be performed by the mind. Applicant further states that they are not one of the enumerated categories. Examiner disagrees as the rejection, updated below as necessitated by the amendment, shows clearly that there are two abstract ideas present, that of both a Mental Process, as the claim limitations describe processes for scheduling of resources (employees and inventory) for repairs by using availabilities and calendars, done before the advent of computers utilizing abstract processes such as observations, evaluations, and judgments, and a Certain Method of Organizing Human Activity, as this is a clearly Commercial Interaction, i.e. scheduling. These abstract limitations merely utilized current technologies to perform them, and these current technologies are generic computer components as per Applicant’s own specification. A Commercial Interaction (Scheduling) is one of the enumerated groupings, as are the observations, evaluations, and judgments highlighted in the rejection below.
Applicant argues that the claim limitations are integrated into a practical application of managing appointments and inventory via a resource management system as they use a user database, inventory database, scheduling module, and other additional elements. Examiner disagrees as these additional elements, and all contained within the claim, are current technologies utilized to perform the 
Applicant again states that this is not a Mental Process and the specific limitations of the independent claims are not reasonably characterized as merely a “generic computer”, a “computing environment”, or “using a computer as a tool to perform” a mental process as part of the October 2019 PEG analysis. Examiner disagrees as the analysis of the October 2019 PEG has been followed and the claims merely utilize generic computing components to perform the abstract limitations and Applicant has not stated why this is not the case. The computer is clearly being utilized as a tool to perform the abstract limitations of the claims, Applying It, similar to Alice.
Applicant recites Alice, DDR, Finjan, and McRO cases stating that the claims recite specific limitations that effect a useful result or technological improvement in managing appointments and inventory via a resource management system, that there is a particular technique (by reciting the amended limitations of the claims), and stating that there is a useful result which is non-conventional, and thus there is an improvement. Applicant also states that as in Visual memory this improves the way computer systems manage appointments and inventory to better meet resource management needs, that there is no preemption, and that as per Berkheimer the specific limitations in the amended claims are not well-understood, routine, and conventional techniques. Examiner disagrees as again this is not a technological improvement, and Applicant even states this is managing appointments and inventory, an abstract process, with any purported improvement being contained in the abstraction. Applicant has not stated what useful result there is other than stating better meeting resource management needs, part 
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §101 Software Per Se – Examiner Applicant has not argued this or amended in such a way as to remove this rejection. 
Arguments regarding 35 USC §103 – Applicant traverses that the claims 1-4, 9-15, and 17-18 should be rejected by Ramer in view of Ghosh by stating that it is lacking reasoning or rationale, and also states that Claims 5-8 and 16. Examiner disagrees as first Claim 1-20 were rejected in the Non-Final Communications of 2/24/2022 by Ramer and Field, and although there were typos, this is clear as per the rejection with Ghosh not being cited in the References Cited. Claims 5-8 and 16 are not allowable subject matter, are still rejected, and Applicant has not argued why there is a “lack of reasoning and rationale”. As per the substantial amendment, the rejection has been updated and if there is any question please feel free to reach out to Examiner.
Therefore the arguments are non-persuasive, the combination of Ramer and Field teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to store information corresponding to at least one client and at least one employee (Storing Information, an evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); to store inventory information corresponding to a plurality of parts associated with an electronic device repair process (Storing Information, an evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); to store sales analytics associated with a business (Storing Information, an evaluation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity);  to receive a plurality of sales information (Collecting Information, an observation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); and to receive and display the plurality of sales information and generates a report of the plurality of sales information (Analyzing and Transmitting Information, an evaluation/Judgment; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); to generate an order for at least one of the plurality of parts associated with the electronic device repair process (Analyzing and Transmitting Information, an evaluation/Judgment; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); and to schedule a repair for the electronic device (Transmitting the Analyzed Information, a Judgment; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), receive one or more availabilities of the at least one employee and an appointment 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0041] FIG. 1 illustrates a computer system 100, which may be utilized to execute the processes described herein. The computer system 100 is comprised of a standalone computer or mobile computing device, a mainframe computer system, a workstation, a network computer, a desktop computer, a laptop, or the like. The computer system 100 includes one or more processors 110 coupled to a memory 120 via an input/output (I/O) interface. Computer system 100 may further include a network interface to communicate with the network 130. One or more input/output (1/O) devices 140, such as video device(s) (e.g., a camera), audio device(s), and display(s) are in operable communication with the computer system 100. In some embodiments, similar I/O devices 140 may be separate from computer system 100 and may interact with one or more nodes of the computer system 100 through a wired or wireless connection, such as over a network interface.”


Independent Claims 6 and 20 also contain the identified abstract ideas, further limiting by providing the clients information (Transmitting information similar to above), displaying the sales information (Transmitting information similar to above), etc., which are further part of the abstraction, with the additional elements of a repairs interface, business analytics interface, repair overview interface, etc., which are highly-generalized when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Claims 2-5 and 7-19 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claims 1-20, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure.  Here, in Claims 1, 6, and 20, the broadest reasonable interpretation consistent with the specification, the applicant's system elements of a user database, inventory database, business database, analytics engine in operable communication with a POS system, an order generation module, a scheduling module, repairs interface, business analytics interface, and repair overview interface encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware.  As currently written, the claimed system lacks structure, and thus is non-statutory. The dependent claims inherit the deficiencies of the independent claim they depend on and thus are similarly rejected.
	Therefore, the Claims and their dependents are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer (U.S. Publication No. 2020/034,2421) in view of Field (U.S. Publication No. 2016/004,2315).

Regarding Claim 1, Ramer teaches a resource management system for an electronic device repair service, the system comprising: 
a user database to store information corresponding to at least one client and at least one employee ([0061] client information is stored in a database and the databases [0024] keep information such as [0040] employee information); 
an inventory database to store inventory information corresponding to a plurality of parts associated with an electronic device repair process; 
a business analytics engine in operable communication with other systems to receive a plurality of sales information ([0024] information about a consumer about their [0039] sales is received by the system), and a sales analytics module to receive and display the plurality of sales information on a 
a scheduling module to schedule a repair for the electronic device ([0028-29] the repair for the device is scheduled by the system using a scheduling module with real-time scheduling),
receive one or more availabilities of the at least one employee and an appointment request from the at least one client ([0034] the availability of the service provider, its technicians (employee), and the appointment window (from the request for the appointment) is received by the system and provided via a schedule, 
reference at least one of the one or more availabilities of the at least one employee and a schedule of the business to determine whether the appointment request is accepted ([0034] a schedule is used from the service provider with the availabilities of technicians, which uses the schedule of the business and appointment windows to schedule appointments which are then either accepted or declined), and 
input appointment request information into a calendar based at least on the one or more availabilities from the at least one employee and the inventory information ([0030] calendar is provided by the service provider such as availability of their employees and [0029] parts information (inventory))
Although Ramer teaches modules and engines in use with sales information as above, along with a database ([0024]) which stores information such as analytics for business ([0004-5]), it does not explicitly state use of a POS system for receiving sales information, nor does it teach an order generation module to generate an order for at least one of the plurality of parts associated with the electronic device repair process, nor explicitly storing Sales information.
Field teaches a POS system for receiving sales information as in [0264],

a business database to store sales analytics associated with a business ([0060] past analytics such as sales history and order information is stored in a database as in [0150]);
inventory availability being utilized along with calendars for assignment of repairs as in [0158];
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the system for assigning and scheduling of appointments of Ramer with the POS system in use with scheduling of appointments for service of Field as they are both analogous art along with the claimed invention which teach proving solutions for resourcing and servicing of repair requests, and the combination would lead to an improved system which would increase accuracy of accounting of available inventory for customers thus reducing cost and wait time and improving customer satisfaction as taught in [0003] of Field.
Regarding Claims 2 and 16, Ramer teaches further comprising an inventory module to display up-to-date inventory information to the display of the computing device ([0034] inventory information is used along with the real-time scheduling for real-time inventory information).
Regarding Claims 3 and 17, Although Ramer teaches modules and engines used in order generation as above, it does not explicitly state the inventory module is in communication with the order module. Fields teaches wherein the inventory module is in operable communication with the order generation module (As in Figs 2 and 3) to execute the generation of the order (As in Claim 1 above).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 4 and 18, Although Ramer teaches communication with an employee and modules as in [0039], but does not explicitly state permitting an employee to communicate with client.

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims5 and 19, Fields teaches further comprising a client ranking generator to rank clients in view of the client's sales history as in [0024].
Regarding Claim 6, the combination of Ramer and Fields teaches Claim 6 for the same reasons as in Claim 1 above. Examiner notes that Ramer teaches:
display the plurality of sales information on a business analytics interface (As in Claim 1 and 2 where the sales information is displayed on an interface);
and Fields teaches:
wherein the at least one client's information is provided on a repairs interface ([0006] and [0024] an interface is used to report information on repairs/Maintenance)
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 7, the combination of Ramer and Fields teaches interfaces and wherein the business analytics interface as in Claim 6 above. Fields further teaches to illustrate a current sales total with the monthly goal of the business ([0188-190] a monthly marketing goal and seasonal gaol can be used in the displaying of information).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 8, Ramer wherein the business analytics interface includes a number of repairs ([0024] amount of repairs and history), a number of appointments, and a number of orders.
Regarding Claim 9, Ramer teaches wherein the business analytics interface includes a quick actions interface comprising a plurality of selectable tabs for actions to be performed by the at least one employee ([0027] selectable tabs/criteria to be performed by users and employees).
Regarding Claim 10, Ramer teaches further comprising a quick repair interface including a plurality of information related to the electronic device ([0024] an interface with maintenance and repair history/information).
Regarding Claim 11, Ramer teaches wherein the plurality of information includes at least one of the following: a type, a device identifier, a cost, and a defective part ([0006] estimated cost of the repair/maintenance).
Regarding Claim 12, Ramer teaches further comprising a business task interface to display a plurality of tasks associated with the business ([0040] displayed task information on a GUI).
Regarding Claim 13, Ramer teaches wherein the tasks comprise at least one of the following: a plurality of pending repairs, a plurality of upcoming appointments, and a plurality of upcoming repairs ([0038] appointments for repairs that are upcoming).
Regarding Claim 14, Ramer teaches, further comprising a repairs interface wherein the employee provides at least one of the following: the client's information, and the repair information ([0024] repair/maintenance history is seen on an interface by both the employee or the client).
Regarding Claim 15, Ramer teaches, wherein the repairs interface further comprises a monthly overview window to permit the user to view monthly goals (The limitations of Claim 15 are taught by the limitations of Claims 4 and 7.
Regarding Claim 20, the combination of Ramer and Fields teaches the limitations of Claim 20 for the same reasons as the Claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200342421 A1
Ramer; Jorey E. et al.
HOME MAINTENANCE AND REPAIR INFORMATION TECHNOLOGY METHODS AND SYSTEMS
US 20200210933 A1
Kolodner; Yoav et al.
SYSTEMS AND METHODS FOR SCHEDULING CONNECTED DEVICE
US 20160042315 A1
Field-Darragh; Kelli Dawn et al.
SYSTEM AND METHODS FOR ORDER FULFILLMENT, INVENTORY MANAGEMENT, AND PROVIDING PERSONALIZED SERVICES TO CUSTOMERS
US 20200210965 A1
Garber; Niv et al.
METHODS AND SYSTEMS FOR SELF-APPOINTMENT
US 20200210931 A1
Idan; Sassi
SYSTEMS AND METHODS FOR SCHEDULING TASKS
US 20190221127 A1
SHANNON; Peter F.
Vertiport Management Platform
US 20190108168 A1
Burns; Mark et al.
SYSTEM FOR SUGGESTING NETWORK RESOURCE FOR USE BY A NETWORK TERMINAL BASED ON NETWORK RESOURCE RANKING
US 20170316022 A1
Joshi; Neel et al.
CONTEXTUALLY-AWARE RESOURCE MANAGER
US 20160343001 A1
Hawes; Mary Jane et al.
MULTI-CHANNEL CUSTOMER SUPPORT AND SERVICE
US 20140164603 A1
CASTEL; MARC F. et al.
COMPUTER SYSTEM AND METHOD FOR MAINTENANCE MANAGEMENT INCLUDING COLLABORATION ACROSS CLIENTS
US 20140052645 A1
Hawes; Mary Jane et al.
MULTI-CHANNEL CUSTOMER SUPPORT AND SERVICE
US 9342806 B2
Urban; Daniel R.
Method and system for automated project management
US 20210352080 A1
Simons; Jordan
Blockchain-Based Commercial Inventory Systems And Methods


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913. The examiner can normally be reached 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        3/29/2022